

EXHIBIT 10.14










ANIXTER INC.
DEFERRED COMPENSATION PLAN
2014 RESTATEMENT










--------------------------------------------------------------------------------



 
 
Table of Contents
Page
ARTICLE 1
 
PURPOSE; EFFECTIVE DATE
1
 
 
 
 
1.1
 
Purpose
1
1.2
 
Effective Date
1
 
 
 
 
ARTICLE 2
 
DEFINITIONS
1
 
 
 
 
2.1
 
Account
1
2.2
 
Affiliate
1
2.3
 
Beneficiary
1
2.4
 
Board
1
2.5
 
Bonus
1
2.6
 
Code
2
2.7
 
Committee
2
2.8
 
Company
2
2.9
 
Compensation
2
2.1
 
Deferral Commitment
2
2.11
 
Deferral Period
2
2.12
 
Determination Date
2
2.13
 
Disability
2
2.14
 
Earnings
3
2.15
 
Earnings Rate
3
2.16
 
ERISA
3
2.17
 
Financial Hardship
3
2.18
 
Key Employee
3
2.19
 
Parent
3
2.2
 
Parent Board
3
2.21
 
Participant
3
2.22
 
Participating Employer
3
2.23
 
Participation Agreement
4
2.24
 
Performance-Based Enhancement
4
2.25
 
Person
4
2.26
 
Plan
4
2.27
 
Qualified 401(k) Plan
4
2.28
 
Retirement
4
2.29
 
Salary
4
2.3
 
Settlement Date
4
2.31
 
Separation from Service
4
2.32
 
Valuation Date
5
 
 
 
 
ARTICLE 3
 
ELIGIBILITY AND DEFERRAL COMMITMENTS
5
 
 
 
 


i



--------------------------------------------------------------------------------



3.1
 
Eligibility and Participation
5
3.2
 
Deferral Commitment
5
3.3
 
Modification of Deferral Commitment
6
 
 
 
 
ARTICLE 4
 
DEFERRED COMPENSATION ACCOUNTS
6
 
 
 
 
4.1
 
Accounts
6
4.2
 
Matching Contribution
6
4.3
 
Transition Contribution
6
4.4
 
Determination of Accounts
6
4.5
 
Vesting of Accounts
7
4.6
 
Tax Withholding
7
4.7
 
Statement of Account
7
 
 
 
 
ARTICLE 5
 
PLAN BENEFITS
7
 
 
 
 
5.1
 
Payments to Key Employees
7
5.2
 
Retirement Benefit
8
5.3
 
Disability Benefit
9
5.4
 
Separation from Service Prior to Retirement Benefit
10
5.5
 
Death Benefit
12
5.6
 
Small Accounts
13
5.7
 
Withholding on Benefit Payments
13
5.8
 
Payment to Guardian
14
 
 
 
 
ARTICLE 6
 
OTHER DISTRIBUTIONS
14
 
 
 
 
6.1
 
Early Withdrawals
14
6.2
 
Financial Hardship Distributions
15
6.3
 
Accelerated Distribution
15
 
 
 
 
ARTICLE 7
 
BENEFICIARY DESIGNATION
15
 
 
 
 
7.1
 
Beneficiary Designation
15
7.2
 
Changing Beneficiary
16
7.3
 
No Beneficiary Designation
16
7.4
 
Effect of Payment
16
 
 
 
 
ARTICLE 8
 
ADMINISTRATION
16
 
 
 
 
8.1
 
Committee; Duties
16
8.2
 
Agents
16
8.3
 
Binding Effect of Decisions
16
8.4
 
Indemnity of Committee
17
 
 
 
 
ARTICLE 9
 
CLAIMS PROCEDURE
17


ii



--------------------------------------------------------------------------------



 
 
 
 
9.1
 
Claim
17
9.2
 
Initial Claim Review
17
9.3
 
Review of Claim
17
 
 
 
 
ARTICLE 10
 
AMENDMENT AND TERMINATION OF THE PLAN
18
 
 
 
 
10.1
 
Amendment
18
10.2
 
Participating Employer’s Right to Withdraw
18
10.3
 
Plan Termination
19
 
 
 
 
ARTICLE 11
 
MISCELLANEOUS
20
 
 
 
 
11.1
 
Unfunded Plan
20
11.2
 
Unsecured General Creditor
21
11.3
 
Trust Fund
21
11.4
 
Nonassignability
21
11.5
 
Compliance with Internal Revenue Code Section 409A
21
11.6
 
Not a Contract of Employment
22
11.7
 
Protective Provisions
22
11.8
 
Governing Law
22
11.9
 
Validity
22
11.1
 
Notice
22
11.11
 
Successors
22




iii



--------------------------------------------------------------------------------






ANIXTER INC.
DEFERRED COMPENSATION PLAN
2014 RESTATEMENT
ARTICLE 1

PURPOSE; EFFECTIVE DATE
1.1    Purpose. Anixter Inc. (the “Company”) has adopted this Deferred
Compensation Plan (the “Plan”) to provide, in a tax-efficient manner,
supplemental funds for retirement or death for certain employees of the Company
and Participating Employers. It is intended that the Plan will aid in attracting
and retaining employees of exceptional ability by providing them with this
benefit.
1.2    Effective Date. The Plan, effective as of January 1, 1995, was previously
amended and restated effective January 1, 1999 and January 1, 2005 and is now
amended and restated effective January 1, 2014. The Plan benefits of any
Participant whose employment terminated prior to January 1, 2014 shall be
governed by the terms of the Plan in effect on the date of such termination.
ARTICLE 2    

DEFINITIONS
Whenever used in this document, the following terms shall have the meanings
indicated, unless a contrary or different meaning is expressly provided:
2.1    Account. “Account” means the record or records maintained by a
Participating Employer for each Participant in accordance with Article IV with
respect to any deferral of Compensation and other contributions made pursuant to
this Plan.
2.2    Affiliate. “Affiliate” means with respect to any Person, any entity
controlled by, under the control of, under common control with such Person
within the meaning of the Securities Exchange Act of 1934.
2.3    Beneficiary. “Beneficiary” means the Person entitled under Article VII to
receive any Plan benefits payable after a Participant’s death.
2.4    Board. “Board” means the Board of Directors of the Company.
2.5    Bonus. “Bonus” means the remuneration earned by a Participant for the
performance of services for a Participating Employer during a Deferral Period,
including amounts thereof deferred under an agreement entered into pursuant to
either Code Section 125 or Code Section 401(k), regular performance bonus
amounts (including commissions), but excluding base and overtime pay, car
allowances, cost of living allowances, other extraordinary payments and any
amounts received under a stock option, phantom stock option or similar long-term
incentive plan.






--------------------------------------------------------------------------------

 



2.6    Code. “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and all regulations and other guidance promulgated thereunder.
2.7    Committee. “Committee” means the Anixter Inc. Employee Benefits
Administrative Committee which is appointed by the Board to administer the Plan
pursuant to Article VIII.
2.8    Company. “Company” means Anixter Inc., a Delaware corporation, and its
successors and assigns.
2.9    Compensation. “Compensation” means the Salary and Bonuses payable by a
Participating Employer to the Participant for the performance of services,
determined before reduction for amounts deferred under this Plan.
2.10    Deferral Commitment. “Deferral Commitment” means an election to defer
Compensation and the corresponding distribution election, made by a Participant
pursuant to Articles III, V and VI, and for which a Participation Agreement has
been submitted by the Participant to the Committee.
2.11    Deferral Period. “Deferral Period” means the calendar year in which
Compensation is earned by a Participant.
2.12    Determination Date. “Determination Date” means the last day of each
calendar month.
2.13    Disability. With respect to Accounts that are accrued and vested as of
December 31, 2004, including Earnings thereon after such date, “Disability”
and/or “Disabled” means a physical or mental condition which, in the opinion of
the Committee, prevents the Participant from satisfactorily performing the
Participant’s usual duties for a Participating Employer. The Committee shall
determine the existence of the Disability and may rely on advice from a medical
examiner, medical reports, and other evidence satisfactory to the Committee in
making the determination.
With respect to Accounts accrued or vested after December 31, 2004, including
Earnings thereon after that date, “Disability” and/or “Disabled” means the
Participant is:
(a)    Unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months; or
(b)    By reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Participating Employer; or
(c)    Determined to be totally disabled by the Social Security Administration
or the Railroad Retirement Board.

2



--------------------------------------------------------------------------------

 



2.14    Earnings. “Earnings” means the amount of growth that is credited to an
Account on each Determination Date in a calendar year based on the Earnings
Rate. Earnings shall be calculated as set forth in Appendix A.
2.15    Earnings Rate. “Earnings Rate” means a rate equal to the nominal annual
yield of the average of the ten (10) year Treasury Note yield for the three (3)
months of the previous quarter, as published by the Federal Reserve Board (or
any substantially similar index selected by the Board), times one hundred forty
percent (140%).
2.16    ERISA. “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.
2.17    Financial Hardship. “Financial Hardship” means a severe financial
hardship to the Participant or the Beneficiary resulting from a sudden and
unexpected illness or accident of the Participant or Beneficiary, the
Participant’s or Beneficiary’s spouse, or of a dependent of the Participant or
Beneficiary, loss of the Participant’s or Beneficiary’s property due to
casualty, or other extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant or Beneficiary. Financial
Hardship shall be determined by the Committee on the basis of information
supplied by the Participant or Beneficiary in accordance with the standards set
forth by the Committee.
2.18    Key Employee. “Key Employee” means an individual who was one of the 50
highest-paid employees of the Company (which for this purpose shall include
Participating Employers) on the basis of compensation recorded in Box 5 of the
individual’s Form W-2 for the Plan Year ending prior to the date of
determination.
2.19    Parent. “Parent” means Anixter International Inc., a Delaware
corporation, and its successors and assigns.
2.20    Parent Board. “Parent Board” means the Board of Directors of the Parent.
2.21    Participant. “Participant” means an eligible employee under Article III
who (a) has elected to defer Compensation for a Deferral Period under this Plan
or (b) if not described in (a), is a Participant in the Qualified 401(k) Plan
entitled to receive a one-time Transition Contribution in 2014 pursuant to
Section 4.3(c) of the Qualified 401(k) Plan and has Salary for 2013 (as defined
in the Anixter Inc. Pension Plan) in excess of $255,000. An eligible employee
described in (b) shall become a Participant only for purposes of the transition
contribution described in Section 4.3 of the Plan.
2.22    Participating Employer. “Participating Employer” means the Company and
any subsidiary or Affiliate of the Company designated by the Board as a
Participating Employer under the Plan, as long as such designation has become
effective and continues in effect. The designation as a Participating Employer
shall become effective only upon the acceptance of such designation and the
formal adoption of the Plan by a Participating Employer. A Participating
Employer may revoke its acceptance of designation as a Participating Employer at
any time, but until it makes such

3



--------------------------------------------------------------------------------

 



revocation, all of the provisions of this Plan and any amendments thereto shall
apply to the Participants and Beneficiaries of the Participating Employer.
2.23    Participation Agreement. “Participation Agreement” means the agreement,
whether in writing or electronically transmitted, submitted by a Participant to
the Committee pursuant to Article III prior to the beginning of a Deferral
Period for which a Deferral Commitment is made.
2.24    Performance-Based Enhancement. “Performance-Based Enhancement” means up
to two (2) percentage points per year in additional Earnings if the Company
attains certain quarterly performance goals, which goals and the amount of
additional Earnings to be credited for the achievement thereof, shall be
established by the Board from time to time and credited at the end of each
calendar quarter. A Participant must be employed by a Participating Employer for
at least one-half of the quarter to be eligible to receive a Performance-Based
Enhancement for that quarter. Performance-Based Enhancement shall be calculated
as set forth in Appendix A.
2.25    Person. “Person” means any individual or any trust, corporation,
partnership, limited liability company, limited liability partnership, or other
entity.
2.26    Plan. “Plan” means this Anixter Inc. Deferred Compensation Plan as
amended from time to time.
2.27    Qualified 401(k) Plan. “Qualified 401(k) Plan” means the Anixter Inc.
Employee Savings Plan, or any successor defined contribution plan maintained by
the Company that qualifies under Code Section 401(a).
2.28    Retirement. “Retirement” means a Participant’s Separation from Service
on or after the Participant’s attainment of age fifty-five (55).
2.29    Salary. “Salary” means: (a) except for purposes of Section 4.3 of the
Plan, the base remuneration and overtime earned by a Participant for the
performance of services for a Participating Employer during a Deferral Period,
including amounts thereof deferred under an agreement entered into pursuant to
Code Section 125 or Code Section 401(k), but excluding regular performance bonus
amounts (including commissions), car allowances, cost of living allowances,
other extraordinary payments and any amounts received under a stock option,
phantom stock option or similar long-term incentive plan; and (b) for purposes
of Section 4.3 of the Plan, “Salary” as defined in Section 1.36(a) of the
Anixter Inc. Pension Plan.
2.30    Settlement Date. “Settlement Date” means the first day of a month in
which a lump-sum payment and/or the first of a series of installment payments is
made.
2.31    Separation from Service. “Separation from Service” means the
Participant’s “termination of employment” with all Participating Employers and
any affiliated or subsidiary entity of such Participating Employers that is
considered to be part of a controlled group with the Company pursuant to Code
Section 414(b) or (c), except that in applying Code Section 1563 “fifty percent”
shall be substituted for “eighty percent” (herein referred to as the “controlled
group”). Whether a “termination of employment” has occurred is determined based
on whether the facts and

4



--------------------------------------------------------------------------------

 



circumstances indicate that the Participating Employer and the Participant
reasonably anticipate that no further services will be performed for any member
of the controlled group after a certain date or that the level of bona fide
services the Participant will perform after such date (whether as an employee or
as an independent contractor) will permanently decrease to no more than twenty
percent (20%) of the average level of bona fide services performed (whether as
an employee or independent contractor) over the immediately preceding thirty-six
(36) months (or the full period of services to all members of the controlled
group if the Participant has been providing services to the Participating
Employer for less than thirty-six (36) months).
2.32    Valuation Date. “Valuation Date” means the last day of the month in
which a Participant no longer performs services for a Participating Employer due
to Retirement, Disability, Separation from Service or death.
ARTICLE 3    

ELIGIBILITY AND DEFERRAL COMMITMENTS
3.1    Eligibility and Participation.
(a)    Eligibility. All employees designated by a Participating Employer as
eligible employees and approved by the Board shall be entitled to participate in
the Plan. If a designated employee is eligible only for the transition
contribution described in Section 4.3, Plan references to eligible employee and
Participant that are not in connection with the transition contribution shall
not extend to any such designated employee.
(b)    Participation. An eligible employee may elect to participate in the Plan
with respect to any Deferral Period by submitting a Participation Agreement to
the Committee by the last day of the taxable year immediately preceding the
Deferral Period for which the Deferral Commitment is made.
(c)    Part-Year Participation. If an employee first becomes eligible to
participate after the commencement of a Deferral Period, a Participation
Agreement may be submitted to the Committee within thirty (30) days following
the date he becomes eligible to participate in the Plan. The Participation
Agreement shall be effective only with regard to Compensation earned following
such submission.
3.2    Deferral Commitment.
(a)    Election by Participant. A Participant may make a Deferral Commitment of
a certain percentage, not to exceed fifty percent (50%), of Salary and/or a
certain percentage, not to exceed one hundred percent (100%), of any Bonus
earned during a Deferral Period. An election may also be stated as a specified
dollar amount of Salary and/or Bonus. If at the time a Participant makes a
Deferral Commitment he is a party to a repayment arrangement with the Company
pursuant to which amounts are withheld from Salary and/or Bonus, the amount of
his Deferral Commitment shall be based on Salary or Bonus as adjusted pursuant
to such arrangement, and if a Participant becomes a party to such an arrangement
after he

5



--------------------------------------------------------------------------------

 



makes a Deferral Commitment, the amount of his Deferral Commitment shall be
based on Salary or Bonus prior to adjustment pursuant to such arrangement. The
Deferral Commitment shall also include an election as to the form and/or time of
payment as described in Section 5.2(c) and Section 5.3(b) and (c).
(b)    Minimum Deferral Election. The minimum Deferral Commitment with respect
to Salary or Bonus shall be two thousand four hundred dollars ($2,400) if the
Participant elects a stated dollar amount, or three percent (3%) if a percent of
Salary and/or Bonus is elected, per Deferral Period. These minimums apply
separately to each of the Salary and Bonus elections.
(c)    Termination of Deferral Commitment. Upon a Participant’s Separation from
Service, all Deferral Commitments for the current Deferral Period shall be null
and void and no further Compensation shall be credited to the Participant’s
Account.
3.3    Modification of Deferral Commitment. A Deferral Commitment shall be
irrevocable except that a Participant’s Deferral Commitment may be cancelled by
the Committee, in its sole discretion, only in the event a Participant suffers a
Financial Hardship. The Participant shall not be eligible to make another
Deferral Commitment until the Deferral Period that commences at least twelve
(12) months after the date the Deferral Commitment is modified.
ARTICLE 4    

DEFERRED COMPENSATION ACCOUNTS
4.1    Accounts. For record-keeping purposes only, the Participating Employer
shall maintain an Account for each Participant who makes a Deferral Commitment
in any Deferral Period. Amounts credited in each Deferral Period shall be
maintained in separate accounts. The combined values of the separate accounts
for each Participant shall constitute an Account.
4.2    Matching Contribution. If a Participant defers into the Qualified 401(k)
Plan the maximum elective percentage that the Participating Employer matches
under Code Section 401(m) in each payroll period during a Deferral Period and is
employed by any Participating Employer on December 31 of such Deferral Period,
the Participating Employer shall credit a matching contribution as of the
January 1 following such Deferral Period to the Participant’s Account equal to
any matching contribution which would have been credited to the Participant’s
Qualified 401(k) Plan but for the Participant’s participation in this Plan.
4.3    Transition Contribution. If a Participant receives a one-time Transition
Contribution in 2014 pursuant to Section 4.3(c) of the Qualified 401(k) Plan,
the Participating Employer shall credit the Participant’s Account with a
transition contribution as of the date the Transition Contribution is made to
the Qualified 401(k) Plan, in an amount equal to (a) minus (b):
(a)    The Transition Contribution that would have been made under the Qualified
401(k) Plan if the Participant’s Salary under the Qualified 401(k) Plan did not
reflect any reduction for the limit set forth in Code Section 401(a)(17).

6



--------------------------------------------------------------------------------

 



(b)    The Transition Contribution actually made for the Participant under the
Qualified 401(k) Plan.
4.4    Determination of Accounts. Each Account shall be adjusted as of each
Determination Date and shall consist of:
(a)    The balance of the Account as of the immediately preceding Determination
Date;
(b)    Any Compensation credited to the Account since the immediately preceding
Determination Date. Compensation shall be credited to the Account as of the date
it would otherwise have been paid but for the Deferral Commitment;
(c)    Any Performance-Based Enhancement not previously credited;
(d)    Earnings creditable since the immediately preceding Determination Date;
(e)    Matching contributions not previously credited;
(f)    Transition contributions not previously credited;
(g)    Less any distributions from the Account since the immediately preceding
Determination Date.
4.5    Vesting of Accounts. Each Participant shall be one hundred percent (100%)
vested at all times in all amounts credited to the Participant’s Account and all
Earnings thereon.
4.6    Tax Withholding. Any withholding of taxes or other amounts with respect
to deferred Compensation that is required by state, federal, or local law shall
be withheld from the Participant’s corresponding nondeferred Compensation to the
maximum extent possible and any remaining amount required to be withheld shall
reduce the amount credited to the Participant’s Account.
4.7    Statement of Account. A statement shall be issued on a quarterly basis by
the Participating Employer to each Participant setting forth the Participant’s
Account balance under the Plan as of the immediately preceding Determination
Date.
ARTICLE 5    

PLAN BENEFITS
5.1    Payments to Key Employees.
(a)    Accounts Affected. This paragraph 5.1 shall only apply to Account
balances accrued or vested after December 31, 2004, including Earnings thereon
after that date.
(b)    Six-Month Delay. Notwithstanding anything herein to the contrary, if, on
a Participant’s date of Separation from Service not due to death or Disability,
such Participant

7



--------------------------------------------------------------------------------

 



is a Key Employee, and payment of his benefit would be paid within six (6)
months of such Separation from Service, payment of his benefit shall be delayed
until the first day of the month that is six (6) months after the Participant’s
date of Separation from Service. Notwithstanding the foregoing, if the
Participant dies during this six (6) month period, his benefit shall be paid
beginning on the first day of the month immediately following his death pursuant
to Section 5.5.
(c)    Installment Payments. If a Key Employee’s benefits are to be paid in a
series of monthly installments, the benefit shall be determined as if payments
commenced as originally provided under the Plan and the first payment to the
Participant shall include an amount equal to the sum of the periodic payments
which would have been paid to such Participant but for the delay described in
(b) above.
5.2    Retirement Benefit.
(a)    Benefit Amount. Upon Retirement, the Participating Employer shall pay to
the Participant a benefit equal to the balance in the Participant’s Account as
of the Valuation Date. After the Valuation Date, Earnings shall continue to
accrue on the Participant’s Account at the Earnings Rate until all payments have
been made under this Section 5.2.
(b)    Commencement. The Settlement Date shall be no more than fifty-five (55)
days after the Valuation Date, or in the case of a Participant subject to
Section 5.1, no more than fifty-five (55) days after the first (1st) day of the
seventh (7th) month following Separation from Service.
(c)    Form of Payment. Subject to Section 5.6:
(i)    The portion of the Participant’s Account that is not attributable to the
transition contribution described in Section 4.3 (including Earnings thereon)
shall be paid in one (1) of the following forms, as elected by the Participant
at the time he makes the Deferral Commitment covering the applicable portion of
the Account:
(A)    A lump sum payment;
(B)    With respect to Account balances accrued and vested as of December 31,
2004, including Earnings thereon after such date, in monthly installments not to
exceed one hundred twenty (120), and with respect to Account balances accrued or
vested after December 31, 2004, including Earnings thereon after that date, in
monthly installments not to exceed one hundred eighty (180); or
(C)    A combination of (A) and (B) above.
If no election is made by the Participant, the benefit shall be paid in a lump
sum.

8



--------------------------------------------------------------------------------

 



(ii)    The portion of the Participant’s Account attributable to the transition
contribution described in Section 4.3 (including Earnings thereon) shall be paid
in a lump sum payment.
(d)    Change in Form of Payment. Notwithstanding subsection (c) above, with
respect to the portion of the Account that is not attributable to the transition
contribution described in Section 4.3 (including Earnings thereon), a
Participant may elect to change the form of payment for any one (1) or more
Deferral Periods by filing a new election form with the Committee. The new
election shall supersede the prior form of payment designation provided:
(i)    With respect to Account balances accrued and vested as of December 31,
2004, including Earnings thereon after such date, it is filed with the Committee
at least two (2) calendar years prior to the year of Retirement; and
(ii)    With respect to Account balances accrued or vested after December 31,
2004, including Earnings thereon after that date, it is filed with the Committee
at least twelve (12) months prior to the date any amounts are to be distributed,
the time or schedule of any payment is not accelerated except in accordance with
Code Section 409A(a)(3), and the payment of such balances does not occur or
commence until a date that is at least five (5) years later than the date the
payment(s) would otherwise have been made or begun. If a Participant elects to
change the form of Retirement payment for any one (1) or more Deferral Periods,
any distribution due as a result of Separation from Service for any reason other
than Disability or death shall not commence until the date that is five (5)
years later than the date the payment(s) would otherwise have been made or begun
for the applicable Account balances affected by such change.
(e)    Installments. If payments are made in monthly installments, the amount of
the installments shall be redetermined each January 1 based upon the remaining
Account balance, the remaining number of installments and the Earnings Rate. The
entitlement to a series of installment payments shall be deemed an entitlement
to a single payment.
5.3    Disability Benefit.
(a)    Benefit Amount. If a Participant is determined to be Disabled, the
Participating Employer shall pay to the Participant a benefit equal to the
balance in the Participant’s Account as of the Valuation Date. After the
Valuation Date, Earnings shall continue to accrue on the Participant’s Account
until all payments have been made under this Section 5.3, but shall be
determined based on the Earnings Rate without the one hundred forty percent
(140%) multiplier, except that a Participant who is employed for at least
one-half of the month in which Disability occurs shall receive the one hundred
forty percent (140%) multiplier on the Earnings Rate to the end of such month.
(b)    Commencement of Benefits:

9



--------------------------------------------------------------------------------

 



(i)    The Settlement Date shall be no more than fifty-five (55) days after the
Valuation Date unless the Participant has elected a later Settlement Date
pursuant to subparagraph (ii) herein.
(ii)    A Participant whose latest Settlement Date pursuant to subparagraph (i)
above occurs prior to the Participant’s attainment of age 55 may elect to defer
receipt of the portion of his Account not attributable to the transition
contribution described in Section 4.3 (including Earnings thereon) by specifying
in his Deferral Commitment an alternate Settlement Date; provided that the
alternate Settlement Date shall be no later than the Participant’s attainment of
age fifty-five (55).
(c)    Form of Payment.
(i)    A Participant may elect to have the portion of his Account not
attributable to the transition contribution described in Section 4.3 (including
Earnings thereon) paid in any manner described in Section 5.2(c) of the Plan. If
the Participant does not make an election, the benefit shall be paid in a single
lump sum. A Participant may elect to receive Account balances accrued or vested
after December 31, 2004, including Earnings thereon after that date, in a manner
that is different from his election with respect to Account balances that were
accrued and vested as of December 31, 2004, including Earnings thereon after
such date.
(ii)    The portion of the Participant’s Account attributable to the transition
contribution described in Section 4.3 (including Earnings thereon) shall be paid
in a lump sum payment.
(d)    Change in Form and Time of Payment. Notwithstanding subsections (b) and
(c) above, a Participant may elect to change the form and time of payment of the
portion of the Account not attributable to the transition contribution described
in Section 4.3 (including Earnings thereon) by filing a new election form with
the Committee. The new election shall supersede the Participant’s prior
elections, provided:
(i)    With respect to Account balances accrued and vested as of December 31,
2004, including Earnings thereon after such date, it is filed with the Committee
at least two (2) calendar years prior to the year any amounts are to be
distributed, and
(ii)    With respect to Account balances accrued or vested after December 31,
2004, including Earnings thereon after that date, it is filed with the Committee
at least twelve (12) months prior to the date any amounts are to be distributed
and the time or schedule of any payment is not accelerated except in accordance
with Code Section 409A(a)(3).
(e)    Installments. If payments are made in monthly installments, the amount of
the installments shall be redetermined each January 1 based upon the remaining
Account balance, the remaining number of installments and the Earnings Rate,
without the one

10



--------------------------------------------------------------------------------

 



hundred forty percent (140%) multiplier. The entitlement to a series of
installment payments shall be deemed an entitlement to a single payment.
5.4    Separation from Service Prior to Retirement Benefit.
(a)    Benefit Amount. If a Participant has a Separation from Service
(voluntarily or involuntarily) for any reason other than Retirement, Disability
or death, the Participating Employer shall pay to the Participant a benefit
equal to the balance in the Participant’s Account as of the Valuation Date
pursuant to this Section 5.4. After the Valuation Date, Earnings shall continue
to accrue on the Participant’s Account until all payments have been made under
this Section 5.4, based on the Earnings Rate without the one hundred forty
percent (140%) multiplier, except that a Participant who is employed for at
least one-half of the month in which Separation from Service occurs shall
receive the one hundred forty percent (140%) multiplier on the Earnings Rate to
the end of such month.
(b)    Commencement.
(i)    With respect to Account balances accrued and vested as of December 31,
2004, including Earnings thereon after such date, the Settlement Date shall be
the first day in January of the calendar year two (2) years following the year
of Separation from Service. However, no benefit shall be paid with respect to a
Deferral Period until the fifth anniversary of the commencement of the year in
which the Deferral Period amount is credited to such Participant’s Account.
(ii)    With respect to Account balances accrued or vested after December 31,
2004, including Earnings thereon after that date:
(A)    The Settlement Date with respect to the portion of the Account that is
not attributable to the transition contribution described in Section 4.3
(including Earnings thereon) shall be the first day in January of the calendar
year two (2) years following the year of Separation from Service. However, no
benefit shall be paid with respect to a Deferral Period until the fifth (5th)
anniversary of the commencement of the year in which the Deferral Period amount
is credited to such Participant’s Account.
(B)    The Settlement Date with respect to the portion of the Account
attributable to the transition contribution described in Section 4.3 (including
Earnings thereon) shall be no more than fifty-five (55) days after the Valuation
Date, or in the case of a Participant subject to Section 5.1, no more than
fifty-five (55) days after the first (1st) day of the seventh (7th) month
following Separation from Service.
(c)    Form of Payment. The benefit payable under this Section 5.4 shall be paid
in a lump sum.

11



--------------------------------------------------------------------------------

 



(d)    Delay in Time of Payment. If a Participant receives a benefit pursuant to
this Section 5.4, any previous elections made pursuant to Section 5.2(c) or (d)
or Section 5.3(b), (c), or (d) shall be cancelled, and in the case of an
election pursuant to Section 5.2(d)(ii), any distribution of the portion of the
benefit covered by the cancelled election shall not commence until the date that
is five (5) years later than the date the payments(s) would otherwise have been
made or begun.
5.5    Death Benefit.
(a)    Solely with respect to Account balances accrued and vested as of December
31, 2004, including Earnings thereon after such date, the following provisions
shall apply:
(i)    Preretirement. If a Participant has a Separation from Service due to
death, or if a Participant dies following the Participant’s Separation from
Service but prior to receiving all of the amounts payable under this Plan, the
Participating Employer shall pay to the Beneficiary a benefit equal to the
balance in the Participant’s Account as of the Valuation Date. After the
Valuation Date, Earnings shall continue to accrue at the Earnings Rate in effect
at the date of Separation from Service to the Settlement Date. The benefit shall
be paid in a single lump sum within fifty-five (55) days after the Valuation
Date.
(ii)    Postretirement. If a Participant dies following his Retirement, but
prior to receiving all amounts payable under this Plan, the Participating
Employer shall continue to pay benefits to the Beneficiary in the form
previously elected by the Participant for Retirement benefits. Earnings shall
continue to accrue at the Earnings Rate in effect at the date of Separation from
Service until all payments have been made under this Section 5.5. If payments
are made in monthly installments, the amount of the installments shall be
redetermined each January 1 based upon the remaining Account balance, the
remaining number of installments and the Earnings Rate.
(b)    Solely with respect to Account balances accrued or vested after December
31, 2004, including Earnings thereon after that date, the following provisions
shall apply:
(i)    Death prior to age 55. If a Participant dies prior to attaining age
fifty-five (55), the Participating Employer shall pay to the Beneficiary the
Participant’s Account balance in a lump sum within fifty-five (55) days after
the Valuation Date. Earnings shall continue to accrue at the Earnings Rate in
effect at the date of Separation from Service to the Settlement Date.
(ii)    Death on or after age 55. If a Participant dies on or after attaining
age fifty-five (55), the Participating Employer shall pay to the Beneficiary the
Participant’s Account balance in the form previously elected by the Participant
for payments upon Retirement. Earnings shall continue to accrue at the Earnings
Rate in effect at the date of Separation from service until all payments have
been made under this Section 5.5. If payments are made in monthly installments,
the amount

12



--------------------------------------------------------------------------------

 



of the installments shall be redetermined each January 1 based upon the
remaining Account balance, the remaining number of installments and the Earnings
Rate.
5.6    Small Accounts.
Notwithstanding anything herein to the contrary:
(a)    Solely with respect to Account balances accrued and vested as of December
31, 2004, including Earnings thereon after such date, if on the Valuation Date
the Participant’s Account balance is less than the Participant’s Salary rate in
effect at the Participant’s Retirement, the benefit may, at the Participating
Employer’s option, be paid in a lump sum as soon as administratively feasible
but not more than ninety (90) days after the date of Retirement.
(b)    Provided the Participant is not a Key Employee, if the lump sum amount of
the Account balance on the Valuation Date (less any amount distributed pursuant
to Section 5.6(a)) is less than the limit set forth in Code Section 402(g)(1)(B)
for the month in which the Valuation Date occurs, the Committee shall direct
that a lump sum payment be made as soon as is administratively feasible but not
more than fifty-five (55) days after the Valuation Date. If the Participant is a
Key Employee, payment of the benefit shall be made pursuant to Section 5.1(b).
(c)    Any payment under Section 5.6(b) of Account balances accrued or vested
after December 31, 2004, including Earnings thereon after that date, must result
in the termination and liquidation of the entirety of the Participant’s interest
under the Plan, including all agreements, methods, programs, or other
arrangements with respect to which deferrals of compensation are treated as
having been deferred under a single nonqualified deferred compensation plan
under Code Section 409A.
5.7    Withholding on Benefit Payments. The Participating Employer shall
withhold from payments made hereunder any taxes required to be withheld from
such payments under federal, state or local law.
5.8    Payment to Guardian. If a Plan benefit is payable to a minor or a person
declared incompetent or to a person incapable of handling the disposition of
property, the Committee may direct payment of such Plan benefit to the guardian,
legal representative or person having the care and custody of such minor,
incompetent or person. The Committee may require proof of incompetency,
minority, incapacity or guardianship as it may deem appropriate prior to
distribution of the Plan benefit. Such distribution shall completely discharge
the Committee and the Participating Employer from all liability with respect to
such benefit.
ARTICLE 6    

OTHER DISTRIBUTIONS

13



--------------------------------------------------------------------------------

 



6.1    Early Withdrawals. A Participant may elect to have all or a portion of
his Account (other than the portion attributable to Transition Contributions
described in Section 4.3, including Earnings thereon) distributed before
Retirement, Separation from Service, death or Disability as follows:
(a)    Early Withdrawal Election. A Participant may elect in a Participation
Agreement to withdraw all or any portion of the amount deferred with respect to
a Deferral Period plus Earnings thereon as of a date specified in the election.
Such date shall not be sooner than the fifth anniversary of the commencement of
the year in which the Deferral Period amount is credited to such Participant’s
Account and shall be the first day of the month.
(b)    Form of Payment. Early withdrawals shall be paid in a lump sum and shall
be charged to the Participant’s Account as a distribution.
(c)    Change to Early Withdrawal Election. A Participant who has made an Early
Withdrawal Election pursuant to (a) above, may file a new election form with the
Committee, specifying a new date on which to receive such Early Withdrawal, or
to cancel an existing Early Withdrawal Election. In addition, solely with
respect to Account balances accrued and vested as of December 31, 2004,
including Earnings thereon after such date, a Participant who did not make an
Early Withdrawal Election on a Participation Agreement may subsequently make
such an election subject to the requirements herein.
Any election made pursuant to this subsection (c) shall supersede any prior
election provided:
(i)    With respect to Account balances accrued and vested as of December 31,
2004, including Earnings thereon after such date, it is filed with the Committee
at least two (2) calendar years prior to the year any amounts are to be
distributed; and
(ii)    With respect to Account balances accrued or vested after December 31,
2004, including Earnings thereon after that date, it is filed with the Committee
at least twelve (12) months prior to the date any amount is currently scheduled
to be distributed and the new specified date of withdrawal is at least five (5)
years later than the date the amount would have been distributed absent the new
election.
(d)    If a Participant has a Separation from Service, dies or becomes Disabled
prior to the designated Early Withdrawal date, the Participating Employer shall
disregard such Early Withdrawal date and pay the Participant or the Beneficiary
the benefit due pursuant to Article V.
6.2    Financial Hardship Distributions. Notwithstanding any other provision of
the Plan, payment from the Participant’s Account may be made to the Participant
or the Beneficiary, in the sole discretion of the Committee, by reason of
Financial Hardship. Such payment shall not exceed the amount necessary to
satisfy such emergency plus amounts necessary to pay taxes reasonably

14



--------------------------------------------------------------------------------

 



anticipated as a result of the distribution after taking into account the extent
to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s or
Beneficiary’s assets, to the extent such liquidation would not itself cause
severe financial hardship. If such a distribution is made, the Participant’s
Deferral Commitment for the Deferral Period in which the distribution is made
shall be void and such Participant shall not be eligible to make another
Deferral Commitment until the Deferral Period that commences at least twelve
(12) months after such distribution. The Settlement Date shall be no later than
fifty-five (55) days after the date the Financial Hardship is approved. Earnings
on the amount to be distributed shall continue to accrue at the Earnings Rate in
effect at the time such Financial Hardship is claimed to the Settlement Date.
6.3    Accelerated Distribution. Solely with respect to Account balances accrued
and vested as of December 31, 2004, including Earnings thereon after such date,
and notwithstanding any other provision of the Plan, a Participant may request
an accelerated distribution as follows:
(a)    A Participant, at any time, shall be entitled to receive, upon written
request to the Committee, a lump-sum distribution equal to ninety percent (90%)
of the Account balance as of the Determination Date immediately preceding the
date on which the Committee receives notice pursuant to Section 11.10. The
remaining balance of ten percent (10%) shall be forfeited by the Participant. A
Participant who receives a distribution under this section shall not be eligible
to make another Deferral Commitment until the Deferral Period that commences at
least twelve (12) months after such distribution. The current Deferral
Commitment, if any, is irrevocable.
(b)    The amount payable under this section shall be paid in a lump sum within
sixty-five (65) days following the Committee’s receipt of notice by the
Participant. Following the death of a Participant, the Beneficiary may, at any
time, request an accelerated distribution under this section.
ARTICLE 7    

BENEFICIARY DESIGNATION
7.1    Beneficiary Designation. Each Participant shall have the right, at any
time, to designate a Beneficiary (both primary as well as contingent) to whom
benefits under this Plan shall be paid in the event of a Participant’s death
prior to complete distribution to the Participant of the benefits due under the
Plan. Each Beneficiary designation shall be in a written form prescribed by the
Committee and will be effective only when filed with the Committee during the
Participant’s lifetime.
7.2    Changing Beneficiary. Any Beneficiary designation may be changed by a
Participant without the consent of the previously named Beneficiary, by the
filing of a new designation with the Committee. The filing of a new Beneficiary
designation shall cancel all designations previously filed.

15



--------------------------------------------------------------------------------

 



7.3    No Beneficiary Designation. If any Participant fails to designate a
Beneficiary in the manner provided above, if the designation is void, or if the
Beneficiary designated by a deceased Participant dies before the Participant or
before complete distribution of the Participant’s benefits, the Participant’s
Beneficiary shall be the Person in the first of the following classes in which
there is a survivor:
(a)    The Participant’s surviving spouse;
(b)    The Participant’s children in equal shares, except that if any of the
children predeceases the Participant but leave issue surviving, then such issue
shall take by right of representation the share the parent would have taken if
living;
(c)    The Participant’s estate.
7.4    Effect of Payment. Payment to the Beneficiary shall completely discharge
the Participating Employer’s obligations under this Plan.
ARTICLE 8    

ADMINISTRATION
8.1    Committee; Duties. This Plan shall be administered by the Committee. The
Committee shall have such powers and duties as may be necessary to discharge its
responsibilities. These powers shall include, but not be limited to,
interpreting the Plan provisions; determining amounts due to any Participant,
the rights of any Participant or Beneficiary under this Plan and the amounts
credited to a Participant’s Account and the Earnings thereon; enforcing the
right to require any necessary information from any Participant; and any other
activities deemed necessary or helpful. Members of the Committee may be
Participants under the Plan.
8.2    Agents. The Committee may, from time to time, employ agents and delegate
to them such administrative duties as it sees fit, and may from time to time
consult with counsel who may be counsel to the Company.
8.3    Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final, conclusive and binding upon all Persons
having any interest in the Plan.
8.4    Indemnity of Committee. To the extent permitted by applicable law, the
Participating Employer shall indemnify, hold harmless and defend the members of
the Committee against any and all claims, loss, damage, expense or liability
arising from any action or failure to act with respect to the Plan on account of
such member’s service on the Committee.
ARTICLE 9    

CLAIMS PROCEDURE

16



--------------------------------------------------------------------------------

 



9.1    Claim. Any Person claiming a benefit (“Claimant”) under the Plan shall
present the request in writing to the Committee.
9.2    Initial Claim Review. If the claim is wholly or partially denied, the
Committee will, within a reasonable period of time, and within ninety (90) days
of the receipt of such claim, or if the claim is a claim on account of
Disability, within forty-five (45) days of the receipt of such claim, provide
the Claimant with written notice of the denial setting forth in a manner
calculated to be understood by the Claimant:
(a)    The specific reason or reasons for which the claim was denied;
(b)    Specific reference to pertinent Plan provisions, rules, procedures or
protocols upon which the Committee relied to deny the claim;
(c)    A description of any additional material or information that the Claimant
may file to perfect the claim and an explanation of why this material or
information is necessary;
(d)    An explanation of the Plan’s claims review procedure and the time limits
applicable to such procedure and a statement of the Claimant’s right to bring a
civil action under Section 502(a) of ERISA following an adverse determination
upon review; and
(e)    In the case of an adverse determination of a claim on account of
Disability, the information to the Claimant shall include, to the extent
necessary, the information set forth in Department of Labor Regulation Section
2560.503-1(g)(1)(v).
If special circumstances require the extension of the forty-five (45) day or
ninety (90) day period described above, the Claimant will be notified before the
end of the initial period of the circumstances requiring the extension and the
date by which the Committee expects to reach a decision. Any extension for
deciding a claim will not be for more than an additional ninety (90) day period,
or if the claim is on account of Disability, for not more than two additional
thirty (30) day periods.
9.3    Review of Claim. If a claim for benefits is denied, in whole or in part,
the Claimant may request to have the claim reviewed. The Claimant will have one
hundred eighty (180) days in which to request a review of a claim regarding
Disability, and will have sixty (60) days in which to request a review of all
other claims. The request must be in writing and delivered to the Committee. If
no such review is requested, the initial decision of the Committee will be
considered final and binding.
The Committee’s decision on review shall be sent to the Claimant in writing and
shall include specific reasons for the decision, written in a manner calculated
to be understood by the Claimant, as well as specific references to the
pertinent Plan provisions, rules, procedures or protocols upon which the
Committee relied to deny the appeal. The Committee shall consider all
information submitted by the Claimant, regardless of whether the information was
part of the original claim.

17



--------------------------------------------------------------------------------

 



The decision shall also include a statement of the Claimant’s right to bring an
action under Section 502(a) of ERISA.
The Committee’s decision on review shall be made not later than sixty (60) days
(forty-five (45) days in the case of a claim on account of Disability) after its
receipt of the request for review, unless special circumstances require an
extension of time for processing, in which case a decision shall be rendered as
soon as possible, but not later than one hundred and twenty (120) days (ninety
(90) days in the case of a claim on account of Disability) after receipt of the
request for review. This notice to the Claimant shall indicate the special
circumstances requiring the extension and the date by which the Committee
expects to render a decision and will be provided to the Claimant prior to the
expiration of the initial forty-five (45) day or sixty (60) day period.
Notwithstanding the foregoing, in the case of a claim on account of Disability:
(i) the review of the denied claim shall be conducted by a named fiduciary who
is neither the individual who made the benefit determination nor a subordinate
of such person; and (ii) no deference shall be given to the initial benefit
determination. For issues involving medical judgment, the named fiduciary must
consult with an independent health care professional who may not be the health
care professional who decided the initial claim.
To the extent permitted by law, the decision of the claims official (if no
review is properly requested) or the decision of the review official on review,
as the case may be, shall be final and binding on all parties. No legal action
for benefits under the Plan shall be brought unless and until the Claimant has
exhausted such Claimant’s remedies under this Article 9.
ARTICLE 10    

AMENDMENT AND TERMINATION OF THE PLAN
10.1    Amendment. The Board may, at any time, amend the Plan in whole or in
part provided, however, that no amendment shall be effective to decrease or
restrict the amount credited to any Account maintained under the Plan as of the
date of amendment, nor shall any amendment be effective to decrease the Earnings
Rate at which amounts are credited to any Account balance existing as of the
date of amendment. Changes in the definition of “Earnings Rate” shall not become
effective before the first day of the calendar year which follows the adoption
of the amendment and at least thirty (30) days written notice of the amendment
has been given to each Participant.
10.2    Participating Employer’s Right to Withdraw. The board of directors of
each Participating Employer may at any time withdraw from participating in the
Plan if, in its judgment, the tax, accounting, or other effects of continued
participation would not be in the best interests of the Participating Employer
by instructing the Committee not to accept any additional Deferral Commitments
from its Participants. If such a withdrawal occurs, the Plan shall continue to
operate and be effective with regard to Deferral Commitments entered into prior
to the effective date of such withdrawal.

18



--------------------------------------------------------------------------------

 



10.3    Plan Termination. The Board may terminate the Plan and accelerate the
time and form of a payment to Participants and Beneficiaries provided the
acceleration of the payment is made pursuant to a termination and liquidation of
the Plan in accordance with one of the following:
(a)    The termination and liquidation of the Plan within twelve (12) months of
a corporate dissolution taxed under Code Section 331 with the approval of a
bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A), provided that the amounts
deferred under the Plan are included in the Participants’ gross incomes in the
latest of the following years (or, if earlier, the taxable year in which the
amount is actually or constructively received):
(i)    The calendar year in which the Plan termination and liquidation occurs.
(ii)    The first calendar year in which the amount is no longer subject to a
substantial risk of forfeiture.
(iii)    The first calendar year in which the payment is administratively
practicable.
(b)    The termination and liquidation of the Plan pursuant to irrevocable
action taken by the Board within the thirty (30 days) preceding or the twelve
(12) months following a change in control event (as defined in Treas. Reg.
Section 1.409A-3(i)(5)(i)), provided that this paragraph will only apply to a
payment under a Plan if all agreements, methods, programs, and other
arrangements sponsored by the Company or any Participating Employer immediately
after the time of the change in control event with respect to which deferrals of
compensation are treated as having been deferred under a single plan under Code
Section 409A are terminated and liquidated with respect to each Participant that
experienced the change in control event, so that under the terms of the
termination and liquidation all such Participants are required to receive all
amounts of compensation deferred under the terminated agreements, methods,
programs, and other arrangements within twelve (12) months of the date the Board
or the board of a Participating Employer irrevocably takes all necessary action
to terminate and liquidate the agreements, methods, programs, and other
arrangements. Solely for purposes of this paragraph, the applicable
Participating Employer with the discretion to liquidate and terminate the
agreements, methods, programs, and other arrangements is the Participating
Employer that is primarily liable immediately after the transaction for the
payment of the deferred compensation.
(c)    The termination and liquidation of the Plan, with respect to each
Participating Employer, provided that:
(i)    The termination and liquidation does not occur proximate to a downturn in
the financial health of the Participating Employer, as applicable;
(ii)    The Participating Employer and the Company, if applicable, terminates
and liquidates all agreements, methods, programs, and other arrangements
sponsored by the Participating Employer or Company that would be aggregated with

19



--------------------------------------------------------------------------------

 



any terminated and liquidated agreements, methods, programs, and other
arrangements under Code Section 409A if the same Participant had deferrals of
compensation under all of the agreements, methods, programs, and other
arrangements that are terminated and liquidated;
(iii)    No payments in liquidation of the Plan are made within twelve (12)
months of the date the Participating Employer or Company take all necessary
action to irrevocably terminate and liquidate the Plan other than payments that
would be payable under the terms of the Plan if the action to terminate and
liquidate the Plan had not occurred;
(iv)    All payments are made within twenty-four (24) months of the date the
Participating Employer or Company take all necessary action to irrevocably
terminate and liquidate the Plan; and
(v)    The Participating Employer or Company do not adopt a new plan that would
be aggregated with any terminated and liquidated plan under Code Section 409A if
the same Participant participated in both plans, at any time within three (3)
years following the date the Participating Employer or Company take all
necessary action to irrevocably terminate and liquidate the Plan.
(d)    Such other events and conditions as the Commissioner may prescribe in
generally applicable guidance published in the Internal Revenue Bulletin.
(e)    Delayed Distribution. If the termination of the Plan does not meet one of
the requirements described in subparagraphs (a), (b), (c), or (d) above,
distributions after the termination of the Plan shall occur at the same time and
in the same manner as if the Plan had not been terminated.
(f)    Participants shall continue to accrue Earnings on their Account to the
Settlement Date as if the Plan had not been terminated.
ARTICLE 11    

MISCELLANEOUS
11.1    Unfunded Plan. This Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
“management or highly-compensated employees” within the meaning of Sections 201,
301, and 401 of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and therefore to be exempt from the provisions of Parts 2, 3 and 4 of
Title I of ERISA. Accordingly, the Board may terminate the Plan and no further
benefits shall accrue hereunder, or the Board may remove certain employees as
Participants, if it is determined by the United States Department of Labor, a
court of competent jurisdiction or an opinion of counsel that the Plan
constitutes an employee pension benefit plan within the meaning of Section 3(2)
of ERISA (as currently in effect or hereafter amended) which is not so exempt.
If the Plan is terminated under this Section 11.1, all ongoing Deferral
Commitments shall terminate, no additional

20



--------------------------------------------------------------------------------

 



Deferral Commitments will be accepted by the Committee, and the amount of each
Participant’s Account balance shall be distributed to such Participant at such
time and in such manner as the Committee, in its sole discretion, determines,
subject to Section 10.3(d).
11.2    Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no secured legal or equitable rights, interest
or claims in any property or assets of a Participating Employer, nor shall they
be Beneficiaries of, or have any rights, claims or interests in any life
insurance policies, annuity contracts or the proceeds therefrom owned or which
may be acquired by a Participating Employer. Except as may be provided in
Section 11.3, such policies, annuity contracts or other assets of a
Participating Employer shall not be held under any trust for the benefit of the
Participants, their Beneficiaries, heirs, successors or assigns, or held in any
way as collateral security for the fulfilling of the obligations of a
Participating Employer under this Plan. Any and all of a Participating
Employer’s assets and policies shall be and remain unrestricted by this Plan. A
Participating Employer’s obligation under the Plan shall be that of an unfunded
and unsecured promise to pay money in the future.
11.3    Trust Fund. Each Participating Employer shall be responsible for the
payment of all benefits provided under the Plan to Participants in its employ.
At its discretion, the Participating Employer may establish one (1) or more
trusts, with such trustees as the Participating Employer may approve, for the
purpose of providing for the payment of such benefits. Although such trust or
trusts may be irrevocable, the assets thereof shall be subject to the claims of
all the Participating Employer’s creditors in the event of insolvency. To the
extent any benefits provided under the Plan are paid from any such trust, the
Participating Employer shall have no further obligation to pay such benefits. If
not paid from a trust, any benefits provided under the Plan shall remain the
obligation of, and shall be paid by, the Participating Employer.
11.4    Nonassignability. Neither a Participant nor any other Person shall have
the right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, hereby expressly declared to be unassignable and
nontransferable. No part of the amounts payable shall, prior to actual payment,
be subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by a Participant or any other Person, nor
be transferable by operation of law in the event of a Participant’s or any other
Person’s bankruptcy or insolvency; provided, however, that a Participating
Employer may make distributions from the Plan to someone other than the
Participant if such payment is necessary to comply with a domestic relations
order, as defined in Code Section 414(p)(1)(B), involving the Participant.
11.5    Compliance with Internal Revenue Code Section 409A. All provisions in
this document shall be interpreted, to the extent possible, to be compliant with
Code Section 409A. However, in the event any provision of this Plan is
determined to not be in compliance with Code Section 409A and any regulations or
other guidance promulgated thereunder, such provision shall be null and void to
the extent of such noncompliance.
11.6    Not a Contract of Employment. The terms and conditions of this Plan
shall not constitute a contract of employment between the Participating Employer
and the Participant, and

21



--------------------------------------------------------------------------------

 



the Participant (or the Participant’s Beneficiary) shall have no rights against
the Participating Employer except as may otherwise be specifically provided
herein. Nothing in this Plan shall be deemed to give a Participant the right to
be retained in the service of a Participating Employer or to interfere with the
absolute and unrestricted right of a Participating Employer to discipline or
discharge a Participant at any time.
11.7    Protective Provisions. A Participant will cooperate with the
Participating Employer by furnishing any and all information requested by the
Participating Employer in order to facilitate the payment of benefits hereunder,
by taking such physical examinations as the Participating Employer may deem
necessary and by taking such other actions as may be requested by such
Participating Employer.
11.8    Governing Law. The provisions of this Plan shall be construed and
interpreted according to the laws of the State of Illinois, without reference to
its conflicts of laws provisions, except as preempted by federal law.
11.9    Validity. If any provision of this Plan shall be held illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
and invalid provisions had never been inserted herein.
11.10    Notice. Any notice or filing required or permitted under the Plan shall
be sufficient if in writing and hand delivered, or sent by registered or
certified mail, to any member of the Committee. Such notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark on the receipt for registration or certification. Mailed
notice to the Committee shall be directed to the Company’s corporate
headquarters address. Mailed notice to a Participant or Beneficiary shall be
directed to the individual’s last known address in the Participating Employer’s
records.
11.11    Successors. The provisions of this Plan shall bind and inure to the
benefit of each Participating Employer and its successors and assigns. The term
successors as used herein shall include any corporate or other business entity
which shall, whether by merger, consolidation, purchase or otherwise acquire all
or substantially all of the business and assets of a Participating Employer, and
successors of any such corporation or other business entity.
ANIXTER INC.
By:    /s/ Theodore A. Dosch            
Its:    EVP Finance and CFO        
Dated:    December 18, 2013            



22



--------------------------------------------------------------------------------






APPENDIX A—CALCULATION OF EARNINGS AND PERFORMANCE-BASED
         ENHANCEMENT
 
 
 
 
Average Daily Balance (ADB) Factor* 
 
=
[Days in Month – Day of Month + 1] 
         Days in Month
 
 
 
 
 
 
 
(Round to 10 Decimal Places)
 
 
 
 
Earnings Factor 
 
=
Earnings Rate ÷ 12
 
 
 
 
 
 
 
(Round to 10 Decimal Places)
 
 
 
 
Earnings 
 
=
Earnings Factor x
 
 
 
 
 
 
 
[Account Balance at Beginning of Month + Transaction 1 x ADB Factor 1 (Rounded
to 2 Decimal Places)
 
 
 
 
 
 
 
+ Transaction 2 x ADB Factor 2 (Rounded to 2 Decimal Places)
 
 
 
 
 
 
 
+ Transaction 3 x ADB Factor 3 (Rounded to 2 Decimal Places)]
 
 
 
 
 
 
 
(Round to 2 Decimal Places)
 
 
 
 
Account Balance at End of Month 
 
=
Account Balance at Beginning of Month + Deferrals and Contributions During Month
+ Earnings – Distributions
Performance-Based Enhancement
(Credited at End of Each Quarter)
 
=
(Account Balance at Beginning of Quarter + Deferrals and Contributions -
Distributions) x Performance Basis Points ÷ 100) ÷ 100



NOTE
*Separate ADB Factor for each transaction. The term “transaction” includes
Participant deferrals, Employer contributions, benefit payments, withdrawals,
and any other type of distribution.








--------------------------------------------------------------------------------






APPENDIX A—CALCULATION OF EARNINGS USING AVERAGE DAILY BALANCE
EXAMPLE
ASSUMPTIONS
March 31 Account Balance
April 14 Deferral
April Earnings Rate
$10,000
$1,000
8%



Step 1.    Calculate the monthly Earnings factor: Earnings Rate ÷ 12
.08 ÷ 12 = .0066666667
Step 2.    Calculate Earnings during April
A.    Calculate the average daily balance (ADB) for the Deferral
[Deferral x (Days in the month – Deferral date + 1)]
Days in the month


$1,000 x (30 – 14 + 1) = $566.67
                    30


B.    Calculate the total ADB (beginning balance plus the ADB for each Deferral)


$10,000 + $566.67 = $10,566.67


C.    Calculate the Earnings for the month (Total ADB x Earnings factor)


$10,566.67 x 0.0066666667 = $70.44


Step 3.    Calculate the Account balance as of April 30 (prior balance +
Deferrals and Contributions + Earnings)
$10,000 + $1,000 + $70.44 = $11,070.44












